Title: To James Madison from Philip Ammidon, 16 September 1813
From: Ammidon, Philip
To: Madison, James


Sir,Boston Septemr. 16th. 1813
By the letters I have had the honour of handing you from Jonathan Russell & George Blake Esquires, you will be informed of my desire of obtaining the appointment of Consul for the United States, at the Island of Macao, in the Empire of China. This Island being partly under the authority of the Portuguese (who have a Governour residing there) I have supposed that under existing circumstances, a considerable part of Our Commerce with Canton, wou’d be likely to pass through this Island, & that a Consul of the United States, acknowledged by the Portuguese authorities, might essentially aid this intercourse, & afford assistance to many of Our seamen, who may there seek protection from the Enemy.
Shou’d you be of opinion that the appointment I now beg leave to solicit, wou’d be productive of the benefits contemplated, & if I am fortunate enough to have been sufficiently made known to you, to have confer’d upon me the appointment named, I shall feel greatly honour’d & oblig’ed, & use my best exertions to discharge with faithfulness, whatever duties may devolve upon me.
The opinion given me by Mr Russell & Mr. Blake, that any further letters address’d to you upon this subject, wou’d be unnecessary, induced me to omit procuring others, which it was fully within my power to have done.
I beg leave to suggest, that shou’d it be your pleasure to confer upon me this appointment, the expediency of instructing me to apply to the Chinese Government, requesting that protection for American ships, while in the harbour of Macao, which it is believed the Portuguese Government will readily extend to them, & also that the former Government wou’d, commence, & continue their protection to American Vessels from the enemy, as soon as they have enter’d, & while they may remain in the Tygress.
Although access cannot be had, immediately with the Chinese Government, yet, so great is the influence of the Hong Merchants (who highly value the American trade) that it is believed they will be able, readily, to obtain the interest of the Government, in favour of Our request, I am Sir with great respect & consideration Your Most Obedt. Servant,
Philip Ammidon
